JONES, Circuit Judge,
concurring.
As a court inferior to the Supreme Court, we are bound to follow its directions. Thus, I concur in the majority opinion. In concurring, I must nevertheless record my profound disagreement with the Supreme Court’s holding that mandates the result we reach today. It seems to me that, in the least, in an appropriate ease, there should be an opportunity accorded to one who signs a pleading to offer proof of the circumstances of the signing.
My hope is that in the fullness of time the reality of the law firm culture, in which many lawyers move and have their being, will become more apparent to the Supreme Court majority than is indicated by its holding in Pavelic & LeFlore v. Marvel Entertainment Group.